 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11       KENNETH HILL,                                   No. 2:19-cv-0280 KJN P
12                       Plaintiff,
13            v.                                         ORDER
14       CALIFORNIA DEPARTMENT OF
         CORRECTIONS AND
15       REHABILITATION, et al.,
16                       Defendants.
17

18           Plaintiff is a state prisoner, proceeding pro se. The instant pleading was filed with the

19   court on February 13, 2019. The court’s own records reveal that on February 11, 2019, plaintiff

20   filed an amended complaint that appears to be the original of the amended complaint filed in this

21   action as the originating pleading. (2:19-cv-0184 TLN DB P).1 Moreover, on March 7, 2019,

22   plaintiff filed a request for filing information, claiming he did not file an action assigned the

23   number 2:19-cv-0280 KJN, and had received no paperwork confirming same.2 Due to the

24   duplicative nature of the present action, as well as plaintiff’s confirmation, the court dismisses

25
     1
26     A court may take judicial notice of court records. See MGIC Indem. Co. v. Weisman, 803 F.2d
     500, 505 (9th Cir. 1986); United States v. Wilson, 631 F.2d 118, 119 (9th Cir. 1980).
27
     2
       The docket reflects that plaintiff’s new case documents were inexplicably returned by the postal
28   service on February 26, 2019, but were re-served on plaintiff on March 4, 2019.
                                                        1
 1   this action as improvidently opened.

 2              Accordingly, IT IS HEREBY ORDERED that:

 3              1. The February 20,2019 order is vacated; and

 4              2. The Clerk of the Court is directed to dismiss this action without prejudice. See Fed. R.

 5   Civ. P. 41(b).

 6   Dated: March 13, 2019

 7

 8

 9
     /hill0280.23
10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                          2
